DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 25, 2022 has been entered.
Priority
This application claims benefit to US Document No. 62/629,732 filed February 13, 2018.
Status
This Office Action is in response to Applicants' Amendment and Remarks filed on March 25, 2022 in which Claims 3 and 6-9 are cancelled, Claims 1, 2 and 20 are amended to change the breadth of the claims, and new Claims 21-25 are added. Claims 1, 2, 4, 5 and 10-25 are pending in the instant application, which will be examined on the merits herein.

The following ground of rejection of record in the previous Office Action are maintained.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 5 and 10-25 are rejected under 35 U.S.C. 103 as being unpatentable over Gane et al (US Patent No. 8,871,057 B2, provided with the PTO-892 dated 5/26/2021).
Applicants claim a composite material comprising nanocellulose and a hemp-derived component selected from the group consisting of hemp blast fibers, hemp inner fibers, hemp shives, hemp leaves, hemp seeds, ground hemp, and combinations thereof, wherein said nanocellulose is present at a concentration from about 0.1 wt% to about 99.9 wt% of said composite material, and wherein said hemp-derived component is present at a concentration from about 0.1 wt% to about 99.9 wt% of said composite material.
The Gane et al patent discloses nano-fibrillar cellulose suspensions that are used to prepare paper products and cardboard, whereby preparation of the nano-fibrillar cellulose suspensions involve providing cellulose fibres; (b) providing at least one filler and/or pigment; (c) combining the cellulose fibres and at least one filler and/or pigment; (d) fibrillating the cellulose fibres in the presence of the at least one filler and/or pigment (see column 3, lines 1-8).  The Gane et al patent discloses that the cellulose fibres used in the process thereof contains pulp that may be selected as hemp pulp (see column 3, line 20), which embrace the hemp components recited in current Claims 1, 2, 4 and 5 and the amount of the hemp pulp disclosed in the nano-fibrillar cellulose suspension disclosed in the Gane et al patent falls within the 0.1 wt.% to about 99.9 wt.% recited in current Claims 1, 8 and 9.  The nano-fibrillar cellulose disclosed in the Gane et al patent embraces the nanocellulose recited in current Claim 1 and the amount thereof embraces the nanocellulose concentration of 0.1 wt.% to about 99.9 wt.% recited in current Claims 1, 7 and 9.  The Gane et al patent further discloses the presence of pigments and/or fillers selected from the group comprising precipitated calcium carbonate (PCC); natural ground calcium carbonate (GCC); dolomite; talc; bentonite; clay; magnesite; satin white; sepiolite, huntite, diatomite; silicates; vateritic, calcitic or aragonitic crystal structure, and/or natural ground calcium carbonate, which may be selected from marble, limestone and/or chalk and mixtures thereof (see column 3, 7th paragraph).  Some of these materials embraces some of the materials recited in current Claims 11-19.  
	The currently claimed composite material differs from the nano-fibrillar cellulose product recited in the Gane et al patent by reciting that the hemp-derived component is selected from a group consisting of hemp bast fibers, hemp inner fibers, hemp shives, hemp leaves, hemp seeds, ground hemp, and combinations thereof.  However, such hemp-derived components embraces the hemp pulp disclosed in the Gane et al patent since all of the above mentioned hemp containing materials comprises the active ingredient hemp.
The rationale used to support a conclusion of obviousness in the instant rejection of the claims include the simple substitution of one known element for another to obtain predictable results.
One having ordinary skill in the art would have been motivated to employ the process of the prior art with the expectation of obtaining the desired product because the skilled artisan would have expected the analogous starting materials to react similarly.
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant(s) invention having the Gane et al patent before him to substitute the hemp pulp in the Gane et al patent with hemp bast fibers, hemp inner fibers, hemp shives, hemp leaves, hemp seeds, ground hemp, and combinations thereof in view of their closely related hemp containing material and the resulting expectation of improve composite strength resulting from the presence of hemp.	
Response to Arguments
Applicant's arguments filed March 25, 2022 have been fully considered but they are not persuasive.  Applicants argue against the rejection on the ground that after fibrillating there is nanocellulose but no hemp pulp since all the hemp pulp had been converted into nanocellulose.  This argument is not persuasive since the Gane et al patent discussed Schopper-Riegler values which is a measurement of the degree of grinding of the cellulose fibers being performed. See Examples beginning at line 30 in column 6 wherein a pulp suspension is fibrillated with an ultra-fine friction grinder.  Eucalyptus pulp is used in this example, but hemp pulp can be substituted for the Eucalyptus pulp  See Table 1 in column 8 of the Gane et al patent wherein the Schopper-Riegler values are reported after 5 and 10 passages through a homogenizer.  This report suggests that some pulp remains after being fibrillated and there can be various amount of pulp presence depending on the degree of fibrillation, the number passages of the pulp through the homogenizer, and other factors (see the Examples 1 and 2 in column 6 through column 8).  This effects the concentration of the nanocellulose and pulp recited in Claims 1, 2, 4, and 20-24.  Also, see paragraph no. [0043] of the current specification, which teaches that “nanofibrillated cellulose: or equivalently “cellulose nanofibers” means cellulose fibers or regions that contain nanometer-size particles or fiber, or both micro-sized and nanometer-size particles or fibers.  The last sentence of paragraph no. [0043] recites that “larger domains (including long fibers) may also be present in these materials.”  This teaching in the current specification further suggests that the hemp fiber/pulp disclosed in the Gane et al patent does include nanocellulose and a hemp-derived component as recited in the current claims. The low Schopper-Riegler degree also suggests the presence of nanocellulose and larger hemp fiber components when hemp pulp is used as the cellulose fiber starting material in the Gane et al patent. The low Schopper-Riegler degree also increases the chance of the nanocellulose and hemp-component being in the concentrations recited in current Claims 1, 2, 20 and 21     Accordingly, the rejection of Claims 1, 2, 4, 5 10-25 under 35 U.S.C. 103 as being unpatentable over Gane et al (US Patent No. 8,871,057 B2) is maintained for the reasons of record.

Summary
	No claim has been allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 11 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623